Title: Notes of a Conversation with George Mason, 30 September 1792
From: Jefferson, Thomas
To: 


Gunston Hall. Sep. 30. 92. ex relatione G. Mason
The constitution as agreed to till fortnight before the convention rose was such a one as he could have set his hand and heart to. 1. The president was to be elected for 7. years, then ineligible for 7. more. 2. Rotation in the senate. 3. A vote of ⅔ in the legislature on particular subjects and expressly on that of navigation. The 3. new Engld. states were constantly with us in all questions (Rho. Isld. not there, and N. York seldom) so that it was these 3. states with the 5. Southern ones against Pennsva. Jersey and Delaware. With respect to the importation of slaves it was left to Congress. This disturbed the 2 Southernmost states who knew that Congress would immediately suppress the importation of slaves. Those 2 states therefore struck up a bargain with the 3. N. Engld. states. If they would join to admit slaves for some years, the 2 Southernmost states would join in changing the clause which required ⅔ of the legislature in any vote. It was done. These articles were changed accordingly, and from that moment the two S. states and the 3 Northern ones joined Pen. Jers. and Del. and made the majority 8. to 3. against us instead of 8. to 3. for us as it had been thro’ the whole Convention. Under this coalition the great principles of the Constitution were changed in the last days of the Convention.
Anecdote. Yates Lansing and Hamilton represented N.Y. Yates and Lansing never voted in one single instance with Ham. who was so much mortified at it that he went home. When the season for courts came on, Yates a judge and Lansing a lawyer went to attend their courts. Then Ham. returned.
Anecdote. The constitution as agreed at first was that amendments night be proposed either by Congr. or the legislatures. A committee was appointed to digest and redraw. Gov. Morris and King were of the committee. One morning Gov. M. moved an instruction for certain alterations (not ½ the members yet come in) in a hurry and without understanding it was agreed to. The Committee reported so that Congr. should have the exclusive power of proposing amendments. G. Mason observed it on the report and opposed it. King denied the  construction. Mason demonstrated it, and asked the Committee by what authority they had varied what had been agreed. G. Morris then imprudently got up and said by authority of the convention and produced the blind instruction before mentioned which was unknown by ½ of the house and not till then understood by the other. They then restored it as it stood originally.
He said he considered Hamilton as having done us more injury than Gr. Britain and all her fleets and armies. That his (Mason’s) plan of settling our debt would have been something in this way. He would have laid as much tax as could be paid without oppressing the people. Particularly he would have laid an impost of about the amount of the first laid by Congress, but somewhat different in several of it’s articles. He would have suspended all application of it one year during which an office should have been open to register unalienated certificates. At the end of the year he would have appropriated his revenue 1st. to pay the civil list. 2. The interest of these certificates. 3 Instalments of the principal. 4. A surplus to buy up the alienated certificates still avoiding to make any other provision for these last. By the time the unalienated certificates should have been all paid, he supposed half the alienated ones would have been bought up at market. He would then have proceeded to redeem the residue of them.
